IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: K.A.R.J., A          : No. 201 EAL 2019
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: M.J., MOTHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.